Case: 1:17-md-02804-DAP Doc #: 1737 Filed: 06/26/19 1 of 3. PageID #: 51716




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í97)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,489 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                   Jun 26, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1737 Filed: 06/26/19 2 of 3. PageID #: 51717




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                  SCHEDULE CTOí97 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


ARIZONA

   AZ        2       19í04410      Yuma, County of v. Purdue Pharma LP et al

CALIFORNIA NORTHERN

                                   Tule River Indian Tribe of California v.
  CAN        3       19í03222      AmerisourceBergen Drug Corporation et al
                                   Lytton Band of Pomo Indians v. AmerisourceBergen
  CAN        3       19í03224      Drug Corporation et al

COLORADO

   CO        1       19í01701      City of Sheridan v. Purdue Pharma, L.P. et al
   CO        1       19í01704      City of Federal Heights v. Purdue Pharma, L.P. et al

FLORIDA MIDDLE

  FLM        3       19í00699      St. Johns County, Florida v. Purdue Pharma L.P. et al
  FLM        3       19í00702      Bradford County, Florida v. Purdue Pharma L.P. et al
  FLM        6       19í01064      Seminole County, Florida v. Purdue Pharma L.P. et al
                                   Hernando County v. Amerisourcebergen Drug
  FLM        8       19í01388      Corporation et al

KENTUCKY EASTERN

                                   Morgan County Fiscal Court v. Amerisourcebergen
  KYE        0       19í00056      Drug Corporation et al

MASSACHUSETTS

                                   City of New Bedford et al v. Amerisourcebergen Drug
  MA         1       19í11266      Corporation et al
                                   Town of Ayer, Massachusetts v. Amerisourcebergen
  MA         1       19í11277      Drug Corporation et al
                                   Town of Oxford v. Amerisourcebergen Drug
  MA         4       19í40077      Corporation et al
Case: 1:17-md-02804-DAP Doc #: 1737 Filed: 06/26/19 3 of 3. PageID #: 51718

MICHIGAN EASTERN

                                   Charter Township of Pittsfield, Michigan v. Purdue
  MIE        2       19í11703      Pharma L.P. et al

MISSISSIPPI SOUTHERN

                                   City of Wiggins, Mississippi v. Amerisourcebergen
  MSS        1       19í00308      Drug Corporation et al
                                   Franklin County, Mississippi v. Amerisourcebergen
  MSS        5       19í00053      Drug Corporation et al

PENNSYLVANIA MIDDLE

                                   Wright Township, Pennsylvania v. Purdue Pharma, L.P.
  PAM        3       19í00963      et al

TEXAS SOUTHERN

                                   Fire and Police Retiree Health Care Fund, San Antonio
  TXS        4       19í02089      v. CVS Health Corporation Opposed 6/25/19
